IN THE SUPREME COURT OF THE STATE OF NEVADA


IN THE MATTER OF DISCIPLINE OF                          No. 83719
GARRETT TANJI OGATA, BAR NO.
7469

                                                                *


         ORDER OF REFERRAL TO A DISCIPLINARY BOARD
            This is a petition under SCR 111(4) concerning attorney Garrett
Tanji Ogata, based on convictions of driving under the influence, a
misdemeanor in violation of NRS 484C.110 and NRS 484C.400, and of
reckless driving causing substantial bodily harm in violation of NRS
484B.653, a class B felony. Since the filing of the SCR 111(4) petition,
however, the district court reduced the felony conviction to a misdemeanor.
Considering the two convictions and the screening panel recommendation
provided under SCR 111(4), we conclude that a referral to the appropriate
disciplinary board is warranted. See SCR 111(9) (giving the court discretion
to refer an attorney based on a conviction for a crime that is not a "serious
crime as defined by SCR 111(6)). Accordingly, we refer this matter to the
                   Southern Nevada Disciplinary Board for any action it may deem
                   warranted. See SCR 111(9).
                               It is so ORDERED.2



                                                                                      \   , J.
                                                              Hardesty


                                                                     jkkiputi             , J.
                                                              Stiglich


                                                                                          , J.
                                                              Herndon




                   cc:   Chair, Southern Nevada Disciplinary Board
                         Bar Counsel, State Bar of Nevada
                         Lipson Neilson P.C.




                        "We note that the screening panel recommendation provided under
                   SCR 111(4) is not binding on any hearing panel convened under SCR 105(2).

                         2We   deny Ogata's motion to strike. This constitutes our final
                   disposition of this matter. Any further disciplinary matter involving Ogata
                   shall be docketed as a new matter.



SUPREME COURT
      OF
    NEVADA
                                                       2
101 1947A cda:e,